DETAILED ACTION
This action is response to application number 17/094,691, dated on 11/10/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2021/0037583 A1).

Claims 1, 12, Seok discloses a method of multi-link communications (Enhanced High-Throughput Multi-Link Operation Management; title), the method comprising:
at an access point (AP) multi-link device (AP MLLE; Fig. 1, el. 120; FIG. 6 illustrates an example scenario 600 of multi-link operating mode exchange in accordance with the present disclosure. In scenario 600, when a multi-link logical entity (MLLE) (which may be an AP such as AP 120 or a STA such as STA 110) supports concurrent link operations, a frame having information of the enabled multi-link may be sent by an AP (e.g., AP 120). Moreover, a frame having information of the disabled multi-link may be sent ), allocating a plurality of Association IDs (AIDs) to a plurality of non-AP multi-link devices (STA multi-link logical entity MLLE; Fig. 1, el. 110; ¶33), comprising allocating one of the AIDs to each of the non-AP multi-link devices (Fig. 2 shows allocating one of the AID to Per-STA-Link Mapping Information Field; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIM may be contained in the per-STA TID-link mapping information field. Likewise, in case an eighth bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIDs may be contained in the per-STA TID-link mapping information field. In case all bits of the TID bitmap subfield are set to ; ¶25; ¶27); and
at the AP multi-link device (AP MLLE; Fig. 1, el. 120; ¶35), generating a first indication element for the AIDs to indicate a buffered data configuration at the AP multi-link device for the non-AP multi-link devices (the AP MLLE generates indication element for AIDs to indicate a buffer data configuration for the STA(s) MLLE; ¶25; FIG. 2 illustrates an example scenario 200 in accordance with the present disclosure. In scenario 200, for each multi-link STA, a multi-link configuration IE may include a per-STA TID-link mapping information field, which may include a respective AID subfield, a TID bitmap subfield and one or more link bitmap subfields. Each link bitmap subfield may correspond to a respective link of the respective multi-link STA and may indicate one or more enabled links of the respective TID subfield of the respective multi-link STA. Referring to FIG. 2, a link bitmap subfield for a TIDm of a multi-link STA having AIDi is shown to indicate link 1, link 2, link 3 and link 4. Similarly, a link bitmap subfield for a TIDn of a multi-link STA having AIDj is also shown to indicate link 1, link 2, link 3 and link 4; ¶27).
Seok does not explicitly disclose a buffered data at the AP MLLE causing the generation of the indication element.  However, Seok in ¶34 discloses generating the indication element to exchange frame using MLO by the AP MLLE Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to generate an indication element to indicate a buffered data at the AP MLLE as taught by Seok in order to provide enhanced high-throughput multi-link operation management (title) and provide multi-link operating mode signaling to enable effective enhanced high-throughput multi-link operation management (¶4).

Claim 2, Seok discloses at the AP multi-link device, generating a second indication element to indicate communications link information associated with the buffered data configuration at the AP multi-link device (generating indication element to indicate communications link information associated with the buffered data configuration; Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, ; ¶25; ¶27).

Claim 3, Seok discloses wherein at the AP multi-link device, generating the second indication element to indicate the communications link information 
at the AP multi-link device, generating a link mapping bitmap (LMB) for each of the AIDs whose corresponding non-AP multi-link device the AP multi- link device has a buffered data unit to be delivered to, wherein the LMB indicates a set of designated communications links through which the buffered data unit is to be delivered (Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIM may be contained in the per-STA TID-link mapping information field. Likewise, in case an eighth bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIDs ; ¶25; ¶27).

Claim 4, Seok discloses wherein the buffered data unit is an individually addressed buffered data unit (¶25; ¶27; Under a proposed scheme in accordance with the present disclosure, in case AP 120 enables more than one links of a plurality of supported links for a single TID for STA 110, STA 110 as a multi-link STA may select and use one or more links (e.g., a subset) of the enabled links for sending frame(s) corresponding to the TID. Moreover, in case AP 120 enables a single link of a plurality of supported links for a single TID for STA 110, STA 110 may use the single enabled link (and not other links) for sending frame(s) corresponding to the TID; ¶28).

Claim 5, Seok discloses further comprising from the AP multi-link device, transmitting the first indication element and the second indication element to the non-AP multi-link devices in a broadcast frame (transmitting the indication elements through broadcast beacon frame; Fig. 1; ¶25; In some implementations, the frame may include a beacon frame, a probe ).

Claim 6, Seok discloses wherein the broadcast frame comprises a beacon frame (a beacon frame; Fig. 1; ¶25; In some implementations, the frame may include a beacon frame, a probe response frame, an association response frame, or a reassociation response frame; ¶47; ¶57; ¶65).

Claim 7, Seok discloses wherein at the AP multi-link device, generating the second indication element to indicate the communications link information associated with the buffered data configuration at the AP multi-link device (Fig. 2; ¶25; ¶27) comprises:
at the AP multi-link device, generating a link mapping bitmap (LMB) only for each of the AIDs whose corresponding non-AP multi-link device the AP multi-link device has an individually addressed buffered data unit to be delivered to, wherein the LMB indicates a designated set of communications links through which the individually addressed buffered data unit is to be delivered (generating a link mapping bitmap (LMB) for the AIDs, a designated set of communications links that buffered data being delivered; Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, ; ¶25; ¶27).

Claim 8, Seok discloses wherein at the AP multi-link device, generating the first indication element for the AIDs to indicate the buffered data configuration 
at the AP multi-link device, for each AID of the AIDS, setting a corresponding traffic indication map (TIM) component to a specific value when the AP multi-link device has buffered data to be delivered to a corresponding non-AP multi-link device to which the AID is allocated (setting TIM to a specific value; Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIM may be contained in the per-STA TID-link mapping information field. Likewise, in case an eighth bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIDs ; ¶25).

Claim 9, Seok discloses wherein the corresponding TIM component comprises a TIM bit, and wherein the specific value is 1 (setting bits to value 1 of bit map and TIM; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first ; ¶25).

Claim 10, Seok discloses wherein the buffered data configuration at the AP multi-link device comprises information regarding an individually addressed buffered data unit and a group addressed buffered data unit at the AP multi-link device, and wherein at the AP multi-link device, generating the first indication element for the AIDs to indicate the buffered data configuration at the AP multi- link device for the non-AP multi-link devices (Fig. 2; ¶25; ¶27) comprises:
at the AP multi-link device, generating a traffic indication map (TIM) that includes a first section containing information regarding the individually addressed buffered data unit and a second section containing information regarding the group addressed buffered data, wherein the first and second sections have non-overlapping AID ranges within the AIDs (generating a traffic indication map (TIM) for AIDs that they are not overlapping; Under a proposed ; ¶25).

Claims 11, 13, 25, Seok discloses wherein the AP multi-link device and the non-AP 5 multi-link devices are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol (With respect to EHT multi-link operation in wireless communications, such as wireless communications in a wireless local area network (WLAN) in compliance with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard(s), a multi-link station (STA) should transmit frames in multiple links simultaneously in order to improve per-session throughput and reduce latency; ¶4; ¶24).

Claim 14, Seok discloses a method of multi-link communications (Enhanced High-Throughput Multi-Link Operation Management; title), the method comprising: at an access point (AP) multi-link device (AP MLLE; Fig. 1, el. 120; FIG. 6 illustrates an example scenario 600 of multi-link operating mode exchange in accordance with the present disclosure. In scenario 600, when a multi-link logical entity (MLLE) (which may be an AP such as AP 120 or a STA such as STA 110) supports concurrent link operations, a frame having information of the enabled multi-link may be sent by an AP (e.g., AP 120). Moreover, a frame having information of the disabled multi-link may be sent by a STA (e.g., STA 110); ¶35), mapping a plurality of communications links that are affiliated with the AP multi-link device to a plurality of traffic identifiers (TIDs) for a non-AP multi-link device (STA multi-link logical entity MLLE; Fig. 1, el. 110; ¶33) (Fig. 2; Under a proposed scheme in ; ¶25; ¶27; ¶31); 
FIG. 7 illustrates an example scenario 700 of multi-link operating mode exchange in accordance with the present disclosure. In scenario 700, when a MLLE (which may be an AP such as AP 120 or a STA such as STA 110) does not support concurrent link operations, a frame having information of the enabled multi-link may be sent by AP (e.g., AP 120). Moreover, a frame having information of the disabled multi-link may be sent by a STA (e.g., STA 110; ¶36); and transmitting the indication element from the AP multi-link device to the non-AP multi-link device (Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or ; ¶25; ¶27).
Seok does not explicitly disclose a buffered data at the AP MLLE causing the generation of the indication element.  However, Seok in ¶34 discloses generating the indication element to exchange frame using MLO by the AP MLLE and/or the STA  MLLE (to indicate buffer data for transmission to STA MLLE), Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link.


Claim 15, analyzed with respect to claim 5.
Claim 16, analyzed with respect to claim 6.

Claim 17, Seok discloses receiving, by the AP multi-link device, a station operation status indication from the non-AP multi-link device, wherein the station operation status indication contains information regarding which station affiliated with the non-AP multi-link device is to be in an awake state (AP MLLE receiving station operation status from STA MLLE indicating disabled links and identifying the enabled links (in an awake state) for communication of data with AP; Under a proposed scheme in accordance with the present disclosure, AP 120 and STA 110 may exchange information on their supported multi-links. For instance, AP 120 may announce an enabled multi-link of STA 110 in the TID-link mapping information field of a multi-link configuration IE to STA 110. The enabled multi-link of STA 110 announced by AP 120 may be one or more links in the supported multi-link of STA 110 but may not be in a disabled multi-link most recently received from STA MLLE 110. Similarly, ; ¶33)

Claim 18, Seok discloses transmitting the buffered data from the AP multi-link device to the non-AP multi-link device through one of the communications links that corresponds to the first TID when a station of the non-AP multi-link device operating on the one of the communications links associated with the first TID is to be in the awake state (exchanging frames using MLO on the enabled multi-link (in the awake state) and not on disabled multi-links; Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link; ¶34).

Claim 19, analyzed with respect to claim 8.
Claim 20, analyzed with respect to claim 9.

Claim 21, Seok discloses wherein the indication element comprises a bitmap (Fig. 2; ¶25; ¶27).

Claim 22, Seok discloses transmitting the buffered data from the AP multi-link device (AP MLLE; Fig. 1, el. 120; ¶35) to the non-AP multi-link device (STA MLLE; ¶35) through one of the communications links (communications links; Figs. 6, 7) that does not correspond to the first TID when no station of the non-AP multi-link device operating on any of the communications links associated with the first TID is to be in an awake state (communicating data on a single link instead of plurality of supported links for a TID; Under a proposed scheme in accordance with the present disclosure, in case AP 120 enables more than one links of a plurality of supported links for a single TID for STA 110, STA 110 as a multi-link STA may select and use one or more links (e.g., a subset) of the enabled links for sending frame(s) corresponding to the TID. Moreover, in case AP 120 enables a single link of a plurality of supported links for a single TID for STA 110, STA 110 may use the single enabled link (and not other links) for sending frame(s) corresponding to the TID; ¶28; communicating data on a different link which is not in the subset of the TID enabled links ; Under a proposed scheme in accordance with the present disclosure, in case current operating link(s) of STA 110 for each of one or more TIDs are not a subset of the enabled link(s) of STA 110 changed by AP 120, STA 110 may send to AP 120 a frame having the multi-link operation A-Control field that indicates the new operating link(s) for each of the one or 400 in accordance with the present disclosure. In scenario 400, the enabled links of STA 110 are changed from Link 1 to Link 2. Under the proposed scheme, STA 110 may send (e.g., over Link 1) to AP 120 a frame indicating a switch in the operating link from Link 1 to Link 2 in the multi-link operation A-Control field of the frame. After a period of link switching time, AP 120 and STA 110 may exchange frames on Link 2. The link switching time may be signaled or otherwise configured by AP 120 at the multi-link operation setup phase; ¶30).

Claim 23, Seok discloses a method of multi-link communications (Enhanced High-Throughput Multi-Link Operation Management; title), the method comprising: 
at an access point (AP) multi-link device (AP MLLE; Fig. 1, el. 120; FIG. 6 illustrates an example scenario 600 of multi-link operating mode exchange in accordance with the present disclosure. In scenario 600, when a multi-link logical entity (MLLE) (which may be an AP such as AP 120 or a STA such as STA 110) supports concurrent link operations, a frame having information of the enabled multi-link may be sent by an AP (e.g., AP 120). Moreover, a frame having information of the disabled multi-link may be sent by a STA (e.g., STA 110); ¶35), mapping a first group of communications links to a first traffic identifier (TID) and a second group of communications links Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIM may be contained in the per-STA TID-link mapping information field. Likewise, in case an eighth bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIDs may be contained in the per-STA TID-link mapping information field. In case all bits of the TID bitmap ; ¶25; ¶27); 
at the AP multi-link device (AP MLLE; Fig. 1, el. 120; ¶35), generating an indication element to indicate that the AP multi-link device has buffered data for the first TID and the second TID (generating an indication element to communicate buffered data on the first and second TID links; Fig. 2; Under a proposed scheme in accordance with the present disclosure, AP 120 may include in beacon, probe response, association (or reassociation) response frames a multi-link configuration IE that indicates enabled link(s) of each multi-link STA in communication with AP 120, including STA 110, for each of one or more TIDs. Under the proposed scheme, the per-STA TID-link mapping information field of the multi-link configuration IE may have a number of subfields such as, for example and without limitation, an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields. The AID subfield may indicate the AID of a respective multi-link STA configured by the per-STA TID-link mapping information field. The TID bitmap subfield may indicate one or more TIDs with which one or more link bitmap subfields in the per-STA TID-link mapping information field are associated. For instance, in case a first bit of the TID bitmap subfield is set to “1”, a link bitmap subfield for TIM may be contained in ; ¶25; ¶27); 
at the AP multi-link device (AP MLLE; Fig. 1, el. 120; ¶35), receiving an indication from the non-AP multi-link device that the non-AP multi-link device is in sleep state (disabled state, non active state) for all of the first group of communications links, and that the non-AP multi-link device is in active state on a third communications link, wherein the third communications link is within the second group of communications links (AP MLLE receiving from STA MLLE information that indicates the new operating link(s) for each of the one or more TIDs; Under a proposed scheme in accordance with the present disclosure, in case STA 110 identifies or otherwise determines that there is a change with respect to its enabled link(s) for one or more TIDs in the received multi-link configuration IE, STA 110 may send to AP 120 a frame having a multi-link operation A-Control field that indicates the new operating link(s) for each of the one or more TIDs which is/are a subset of the changed enabled link(s). FIG. 3 illustrates an example scenario 300 in accordance with the present disclosure. In scenario 300, the 110 for TID.sub.1 are changed from Link 1 and Link 2 to Link 1 and Link 3. Under the proposed scheme, STA 110 may send (e.g., over Link 1) to AP 120 a frame indicating a switch in the operating links from Link 1 and Link 2 to Link 1 and Link 3 in the multi-link operation A-Control field of the frame; ¶29; Under a proposed scheme in accordance with the present disclosure, in case current operating link(s) of STA 110 for each of one or more TIDs are not a subset of the enabled link(s) of STA 110 changed by AP 120, STA 110 may send to AP 120 a frame having the multi-link operation A-Control field that indicates the new operating link(s) for each of the one or more TIDs which are a subset of the changed enabled link(s). FIG. 4 illustrates an example scenario 400 in accordance with the present disclosure. In scenario 400, the enabled links of STA 110 are changed from Link 1 to Link 2. Under the proposed scheme, STA 110 may send (e.g., over Link 1) to AP 120 a frame indicating a switch in the operating link from Link 1 to Link 2 in the multi-link operation A-Control field of the frame. After a period of link switching time, AP 120 and STA 110 may exchange frames on Link 2. The link switching time may be signaled or otherwise configured by AP 120 at the multi-link operation setup phase; ¶30); and 
from the AP multi-link device (AP MLLE; Fig. 1, el. 120; ¶35), transmitting the buffered data to the non- AP multi-link device through the third communications link (¶29; ¶30; exchanging frames using MLO on the enabled Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link; ¶34; ¶35). 
Seok does not explicitly disclose a buffered data at the AP MLLE causing the generation of the indication element.  However, Seok in ¶34 discloses generating the indication element to exchange frame using MLO by the AP MLLE and/or the STA  MLLE (to indicate buffer data for transmission to STA MLLE), Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to generate an indication element to indicate a buffered data at the AP MLLE as taught by Seok in order to provide enhanced high-throughput multi-link operation management (title) and provide multi-link operating mode signaling to enable effective enhanced high-throughput multi-link operation management (¶4).

Claim 24, Seok discloses wherein the buffered data is not transmitted through the first group of communications links (not transmitting data on disabled link groups; Under the proposed scheme, each of AP 120 and STA 110 may immediately update the enabled multi-link whenever it transmits or receives either the TID-link mapping information field of a multi-link configuration IE or a frame containing the disabled multi-link. AP 120 and STA 110 may exchange frames using multi-link operation (MLO) on link(s) which is/are in the enabled multi-link but not in the disabled multi-link; ¶34; ¶35).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
2/08/2022